 

Exhibit 10.20

 

Vehicle Consignment Agreement

 

(GRAPHIC) [img009_v1.jpg]

ID No.:

Address:

Telephone:

 

Trustee: JV staff (“Party B”)

ID No.: ID No.

Address: Actual correspondence address

Telephone: Actual telephone No.

 

According to the “Contract Law of the People’s Republic of China” and other
relevant laws and regulations, Party A and Party B, on the principle of
equality, voluntariness and friendly cooperation and with the consensus after
negotiation, reached the following agreements:

 

1Entrustment

 

1.1Party A hereby entrusts Party B to purchase motor vehicles (“Vehicle” or
“Vehicles”) on its behalf. Party B hereby agrees to accept the entrustment of
Party A and strictly follows the requirements of Party A to handle the
entrustment.

 

1.2Party A hereby entrusts Party B as the assignee of the Vehicles to register
the ownership of the Vehicles. Party B hereby confirms that the ownership of the
Vehicles belongs to Party A, and Party B only acts as the assignee of the
Vehicles in the name to temporarily register the ownership of the Vehicle on
behalf of Party A.

 

1.3Upon the sales of the Vehicles purchased by Party A to a third party, Party B
shall handle the procedures for transfer of the Vehicles to the third party in a
timely manner.

 

1.4Party B shall record the relevant conditions and information of each Vehicle
in detail and fill out the “Vehicle Information Record Sheet” annexed hereto
containing the brand, model, license plate number (if any), engine number,
purchase date and sale date (if sold) of each Vehicle, and submit the “Vehicle
Information Record Sheet” signed and confirmed by it to Party A on the last day
of each month.

 

1.5Party A and Party B jointly confirm that each “Vehicle Information Record
Sheet” shall be signed and confirmed by Party B and submitted to Party A which
constitutes part hereof.

 

 

 

 

2Rights and obligations of Party A

 

2.1Party A owns complete ownership of the Vehicles and has the right to exercise
its own rights.

 

2.2Any revenue generated from the Vehicles shall belong to Party A.

 

2.3The normal expenses incurred by the Vehicles shall be borne by Party A itself
including but not limited to the repair, maintenance, vehicle and vessel use
tax, insurance premium, etc. of the Vehicles.

 

2.4Party A shall be entitled to change the assignee of the Vehicles in the name
from Party B to others and request Party B to handle related matters within the
period of time specified by Party A.

 

3Rights and obligations of Party B

 

3.1Party B shall be only the nominal owner of the Vehicles and shall not be
entitled to claim any rights against the Vehicles. Without the written consent
of Party A, Party B may not use or dispose of the Vehicle in any form including
but not limited to rental, lending, transfer, mortgage, pledge, gift, etc. for
any personal reasons such as the division of property of spouses, the
performance of personal debt, etc.

 

3.2In the event of any litigation, arbitration, administrative penalties,
administrative order or other request that have or may have an adverse effect on
the interests of Party A, Party B and any of the Vehicles hereunder, Party B
hereby guarantees to notify Party A in writing of notification, order or
recommendation immediately after receiving such notification, order or
recommendation issued or promulgated by the relevant court, arbitration tribunal
or administrative agency concerning the ownership of the Vehicles, and take all
necessary measures in accordance with the requirements of Party A to ensure the
rights and interests of Party A in the Vehicles.



 

3.3When Party A exercises rights to the Vehicles, Party B shall proactively
cooperate with Party A in handling relevant matters in accordance with the
requirements of Party A including but not limited to signing relevant documents
and handling relevant procedures for the Vehicles.

 

3.4Upon the transfer registration of the Vehicles in the name of Party B, Party
B shall, within one day after completion of the transfer registration, deliver
the relevant set of materials for the transfer of the Vehicles to the person or
the company designated by Party A for custody, which shall include but not be
limited to (1) motor vehicle registration certificate, (2) motor vehicle driving
license, (3) valid motor vehicle safety technical conformity inspection mark,
(4) vehicle purchase tax clearance certificate (5) vehicle mandatory liability
insurance payment proof, (6) original invoice for vehicle purchase or uniform
invoice for sales of second-hand vehicles, (7) “three guarantees” certificate
and repair records, (8) vehicle keys and other information of the Vehicles.

 

 

 

 

3.5Party B hereby agrees not to demand any remuneration from Party A for
fulfilling any of its obligations hereunder.

 

3.6Party B hereby agrees that without the written consent of Party A, it shall
not transfer any of its rights or obligations hereunder to any other person.

 

4Liabilities

 

4.1Should Party B appear reluctant to handle the entrustment resulting in any
delay in transfer (registration) of any of the Vehicles or fail to do so, Party
B shall compensate all losses caused to Party A accordingly.

 

4.2Should Party B use or dispose of any of the Vehicles without the written
consent of Party A, Party B shall be entitled to all the proceeds therefrom;
Should Party B cause losses to Party A for such behavior, Party B shall
compensate all losses caused to Party A accordingly.

 

4.3Should due to the reasons of Party B (including but not limited to the debt
disputes involved by Party B, the administrative liability or criminal liability
to Party B, etc.) resulting in adverse conditions (including but not limited to
the damage, detention, seizure, forced auction or sell-off, etc. of the
Vehicles), Party B shall compensate all losses caused to Party A accordingly.

 

5Change and termination of the Agreement

 

5.1Party A shall be entitled to notify Party B of the termination of the
Agreement at any time. Party B shall transfer the Vehicles to Party A or the
third party designated by Party A within the period of time specified by Party A
upon receiving the notice of Party A.

 

5.2Party B shall not be entitled to unilaterally amend and terminate the
Agreement.

 

5.3With consensus after negotiation, Party A and Party B may amend or terminate
the Agreement.

 

6Dispute settlement

 

6.1Should there be any disputes or dissensions over the provisions of the
Agreement or the performance thereof, Party A and Party B shall handle the
matters through friendly negotiation; Should the negotiation fail, either party
may file a lawsuit with the People’s Court where Party A is located.

 

 

 

 

7Miscellaneous

 

7.1Should there be any matters not covered by the Agreement, Party A and Party B
may enter into supplemental agreements after negotiation. The supplemental
agreements and the Agreement shall be of the same legal effect.

 

7.2The Agreement shall take effect on the date of signature and seal of Party A
and Party B and shall be in duplicate. Both Party A and Party B shall hold one
copy, which shall be of the same legal effect.

 

[The following pages are reserved for the signatures of the Parties to the
Vehicle Consignment Agreement.]

 

The Vehicle Consignment Agreement was entered into between the following Parties
on this day of________:

    Party A:           Date:      

 

 

 

 





    Party B:           Date:      

 

 